FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the prime mover added to claim 1 via amendment must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/097939 in view of Breeding (US 6065859) and (GB 500750 or GORDON (US 1989409)).
WO 03/097939 discloses a concrete vibrator in at least Figures 1 and 19-21, comprising: a main housing 80 having open proximal and distal ends;  a rotational eccentric shaft 77 having an eccentric mid portion 76 sized to fit within the main housing 80 between the proximal and distal ends; a plurality of sealed bearings 74, 78 sized to rotationally support the rotational eccentric shaft while rotating within the main housing 80, the rotational eccentric shaft having a driven end proximate 81 and a nondriven end; a tip cover 82 configured to frictionally engage the open distal end of the main housing 80 at which the nondriven end of the rotational eccentric shaft is disposed within 
the main housing 80; coupling means 81 attached to the driven end of the rotational 
eccentric shaft; and an adaptor housing 69 configured to accommodate the coupling means and to frictionally engage the open proximal end of the main housing 80; 
configured for secure engagement of one or more of the plurality of sealed 
bearings 78; wherein the adaptor housing 69 comprises an integral attachment sleeve configured to interfit with the open proximal end of the main housing 80; wherein the adaptor housing 69 comprises a channel configured for secure engagement of one or more of the plurality of sealed bearings 74; wherein the tip cover 82 is permanently 
attached to the distal end of the main housing 80 if not removed; wherein the adaptor housing 69 is permanently attached to the proximal end of the main housing 80 if not removed; ; a hollow cylindrical main housing 80 enclosing a shaft 77 rotationally supported by bearings 74, 78; the shaft 77 having an eccentric mid portion 76 rotatable within the main housing 80; an adaptor housing 69 having a cylindrical protrusion having an outer surface configured to frictionally engage a proximal end of the main housing 80 and having an inner surface configured to frictionally engage one or more of the bearings 74; a tip cover 82 having a cylindrical protrusion having an outer surface configured to frictionally engage a distal end of the main housing 80 and having an inner 
surface configured to frictionally engage one or more of the bearings 78; and a 
circumvolving coupling adaptor 81 coupled through the oil seal to a driven end of the 
shaft 77; and a prime mover 12. 
WO ‘939 does not disclose the features of an oil seal disposed within the proximal end of the main housing and around the driven end of the rotational eccentric shaft between the coupling and one of the sealed bearings; wherein the adaptor 
circumvolving adaptor coupled through the oil seal to a driven end of the shaft.
Breeding discloses a concrete vibrator wherein an oil seal 102 is disposed within the proximal end of the main housing 88, 90, 92 and around the driven end of the rotational eccentric shaft 100 between the coupling means 66 and one of the sealed bearings 104; wherein the adaptor housing 86 comprises an oil seal flange (outside 104) integrally formed on the adaptor housing 86 and configured to arrest longitudinal movement of the oil seal means 102; wherein the main housing comprises a hollow cavity at least partially filled with a lubricating medium held in by an oil seal 102 compressed against a flange (outside 104) integral to the adaptor housing 86; and the 
circumvolving adaptor 86 coupled through the oil seal 102 to a driven end of the shaft 100; wherein the step for providing the adaptor housing 86 further comprises providing the adaptor housing 86 having an integral oil seal flange (outside 104).  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided WO ‘939 with said features disclosed by Breeding for the purpose of sealing the oil within the main housing via the oil seal disposed about the drive shaft to lubricate the moving parts within said main housing.
WO ‘939 does not disclose the coupling being a flexible drive shaft adapter for coupling the driven end of the rotational eccentric shaft to the prime mover and configured to circumvolve the rotational eccentric shaft.
3 within a bearing g1 ; a coupling f being a flexible drive shaft adapter for coupling the driven end g3 of the eccentric weight g to the prime mover m and configured to circumvolve the driven shaft g3.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the coupling in WO ‘939 with the flexible drive shaft adapter disclosed in GB 500750 for the purpose of preventing the transmission of vibrations to the prime mover (p. 2, lines 5-12; p. 3, lines 40-44 and lines 53-59; p. 4, lines 17-55 and lines 99-108).
Alternately, GORDON discloses an analogous vibrator with an unbalanced eccentric weight 21 including a driven shaft 15  within a bearing 20 ; a coupling 14 being a flexible drive shaft adapter for coupling the driven end of the eccentric weight 21 to the prime mover 10 and configured to circumvolve the driven shaft 15..  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the coupling in WO ‘939 with the flexible drive shaft adapter disclosed in GORDON for the purpose of flexibly attaching the driven shaft to the prime mover (col. 2, lines 25-30).

Claims 1-3, 5, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oswald et al. (US 2003/0111753 A1) in view of (GB 500750 or GORDON (US 1989409)).
Oswald et al. discloses a concrete vibrator in at least Figure 3, comprising: a hollow cylindrical main housing 2 formed of metal (¶ [0034]) having open proximal and 
between the coupling means 9 and one of the sealed bearings (upper bearing 12 below 13); and an adaptor housing (about 9) configured to accommodate the coupling means and to frictionally engage the open proximal end of the main housing 2 - Figure 3; wherein the main housing 2 is cylindrical - Figure 4; wherein the tip cover 11 comprises an integral attachment sleeve (below 12) configured to interfit with the open distal end of the main housing 2 - Figure 3; wherein the adaptor housing comprises an integral attachment sleeve configured to interfit with the open proximal end of the main housing 2; wherein the adaptor housing comprises an oil seal flange integrally formed on the adaptor housing and configured to arrest longitudinal movement of the oil seal means 13 (see the projection extending inward from the adaptor housing that engages the oil seal means 13 in Figure 3); wherein the tip cover 11 is permanently attached to the distal end of the main housing 2 if not removed; wherein the adaptor housing is permanently attached to the proximal end of the main housing 2 if not removed;  
Oswald et al. does not disclose the coupling being a flexible drive shaft adapter for coupling the driven end of the rotational eccentric shaft to the prime mover and configured to circumvolve the rotational eccentric shaft.
GB 500750 discloses an analogous vibrator with an unbalanced eccentric weight g including a driven shaft g3 within a bearing g1 ; a coupling f being a flexible drive shaft adapter for coupling the driven end g3 of the eccentric weight g to the prime mover m and configured to circumvolve the driven shaft g3.  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the coupling in Oswald et al. with the flexible drive shaft adapter disclosed in GB 500750 for the purpose of preventing the transmission of vibrations to the prime mover (p. 2, lines 5-12; p. 3, lines 40-44 and lines 53-59; p. 4, lines 17-55 and lines 99-108).
Alternately, GORDON discloses an analogous vibrator with an unbalanced eccentric weight 21 including a driven shaft 15  within a bearing 20 ; a coupling 14 being a flexible drive shaft adapter for coupling the driven end of the eccentric weight 21 to the prime mover 10 and configured to circumvolve the driven shaft 15..  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the coupling in Oswald et al. with the flexible drive shaft adapter disclosed in GORDON for the purpose of flexibly attaching the driven shaft to the prime mover (col. 2, lines 25-30).
*  *  *
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and see MPEP 2143(B):

Simple Substitution of One Known Element for Another 
To Obtain Predictable Results
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 03/097939 in view of Breeding (US 6065859) and (GB 500750 or GORDON (US 1989409)) as applied to claim 1 above and further in view of GB 881508.
Modified WO ‘939 does not disclose the tip cover formed from a hardened steel alloy.  GB 881508 discloses a concrete vibrator with a main housing 1 and a tip cover 2 formed of hardened steel alloy. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified WO ‘939 with a tip cover formed from a hardened steel alloy as taught by GB ‘508 for the purpose of increasing the wear resistance of the tip cover (col. 1, lines 30-38 and col. 2, lines 80- 90).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 03/097939 in view of Breeding (US 6065859) and (GB 500750 or GORDON (US 1989409)) as applied to claim 1 above and further in view of Oswald (US 5556199).
Modified WO ‘939 does not disclose wherein one or both of the main housing and the tip cover are encased within a plastic or elastomeric material. Oswald discloses a concrete vibrator having the rigid main housing and tip cover encased within an elastomeric material 38-50 or 150. 
.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/097939 in view of Breeding (US 6065859) and (GB 500750 or GORDON (US 1989409)) as applied to claim 1 above and further in view of Spitler (US 2808238).
Assuming modified WO ‘939 does not disclose the permanent attaching, Spitler discloses a concrete vibrator with a main housing 16 and a tip cover 17 attached to the main housing 16 via welding at 18 and an adaptor housing 54 attached to another end of the main housing via welding at 55. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided modified WO ‘939 with permanent attaching, for example via welding, as taught by Spitler for the purpose of integrally uniting the tip cover and the adaptor housing to the main housing (col. 2, lines 20-23 and col. 3, lines 25-27).

Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments with respect to the pending claims have been considered but are deemed to be moot in view of the new grounds of rejection necessitated by amendment.  
Nevertheless, the use of a flexible coupling in a vibrator device is well-known as evidenced by GB 500750 or GORDON (US 1989409) and art cited on the attached PTO-892 form.  The substitution of couplings from a finite list of couplings (in this instance a generic coupling with a flexible coupling) is well-founded and certainly sanctioned by KSR and the MPEP. 
The examiner also notes that BREEDING ‘859 is relied upon for the clear teaching of the oil seal 102, not the coupling or adaptor as argued by Applicant.  WO ‘939 already shows a coupling at 81 and BREEDING is not relied upon for its coupling arrangement.  The now claimed flexible coupling is met by GB 500750 or GORDON.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses vibrator devices incorporating a flexible coupling between the prime mover and eccentric weight.
Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 

Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per PTO policy.
Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, to ensure the likelihood of adequate consideration at this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a   


/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






3 February 2022